Exhibit 10.8

JDS UNIPHASE CORPORATION

2008 CHANGE OF CONTROL BENEFITS PLAN

1. Introduction.

This JDS Uniphase Corporation (“Company”) Change of Control Benefits Plan (the
“Plan”) was established effective as of September 1, 2008 (the “Effective Date”)
and amended on August 10, 2011, March 20, 2013 and September 5, 2014.

(a) Purpose. The purpose of the Plan is to describe eligibility for certain
benefits for Eligible Executives (as defined below) whose employment is
terminated in connection with a Change of Control or Spin-Off (each as defined
below).

(b) Effect. This Plan supersedes and replaces any prior policies or practices of
Company or any of its subsidiaries or affiliated companies that relate to
severance payments or vesting acceleration with respect to stock options,
restricted stock units, performance units, or any other securities or similar
incentives of Company in connection with a change of control or spin-off (as
defined in any such agreements or arrangements) of Company with respect to
Eligible Executives. Any such policies or procedures, to the extent they relate
to severance payments or vesting acceleration with respect to options of Company
in connection with a change of control or spin-off, are hereby rescinded and
shall no longer have any force or effect to the extent such policies or
procedures apply to Eligible Executives. Notwithstanding the foregoing, this
Plan is subordinated to any individual written (i) severance benefit agreement,
(ii) change of control or spin-off severance agreement, or (iii) employment
agreement that provides for severance benefits in existence as of the Effective
Date between any Eligible Executive and Company.

2. Definition of Terms. The following capitalized terms used in this Plan shall
have the following meanings:

(a) Cause. “Cause” shall mean (i) gross negligence or willful misconduct in the
performance of an Eligible Executive’s duties to Company and Employer; (ii) a
material and willful violation of any federal or state law by an Eligible
Executive that if made public would injure the business or reputation of Company
or Employer; (iii) refusal or willful failure by an Eligible Executive to comply
with any specific lawful direction or order of Company or Employer or the
material policies and procedures of Company or Employer, including but not
limited to the JDS Uniphase Corporation Code of Business Conduct and the Inside
Information and Securities Transactions policy, as well as any obligations
concerning proprietary rights and confidential information of Company or
Employer; (iv) conviction (including a plea of nolo contendere) of an Eligible
Executive of a felony, or of a misdemeanor that would have a material adverse
effect on Company’s or Employer’s goodwill if such Eligible Executive were to be
retained as an employee of Company or Employer; or (v) substantial and
continuing willful refusal by an Eligible Executive to perform duties ordinarily
performed by an employee in the same position and having similar duties as such
Eligible Executive; in each case as reasonably determined by the Board of
Directors of Company or Employer or the successor to Company or Employer (the
“Board of Directors”).

 

1



--------------------------------------------------------------------------------

(b) Change of Control. “Change of Control” shall mean the occurrence of one or
more of the following with respect to Company:

(i) the acquisition by any person (or related group of persons), whether by
tender or exchange offer made directly to Company’s stockholders, open market
purchases or any other transaction or series of transactions, of stock of
Company that, together with stock of Company held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the then outstanding stock of Company entitled to vote
generally in the election of the members of Company’s Board of Directors;

(ii) a merger or consolidation in which Company is not the surviving entity,
except for a transaction in which both (A) securities representing more than
fifty percent (50%) of the total combined voting power of the surviving entity
are beneficially owned (within the meaning of Rule 13d-3 promulgated under the
Securities Exchange Act of 19340), directly or indirectly, immediately after
such merger or consolidation by persons who beneficially owned common stock
immediately prior to such merger or consolidation and (B) the members of the
Board of Directors immediately prior to the transaction (the “Existing Board”)
constitute a majority of the Board of Directors immediately after such merger or
consolidation;

(iii) any reverse merger in which Company is the surviving entity but in which
either (A) persons who beneficially owned, directly or indirectly, Common Stock
immediately prior to such reverse merger do not retain immediately after such
reverse merger direct or indirect beneficial ownership of securities
representing more than fifty percent (50%) of the total combined voting power of
Company’s outstanding securities or (B) the members of the Existing Board do not
constitute a majority of the Board of Directors immediately after such reverse
merger; or

(iv) the sale, transfer or other disposition of all or substantially all of the
assets of Company (other than a sale, transfer or other disposition to one or
more subsidiaries of Company).

Notwithstanding the foregoing, to the extent that any amount constituting
nonqualified deferred compensation within the meaning of Section 409A of the
Internal Revenue Code (including any applicable final, proposed or temporary
regulations and other administrative guidance promulgated thereunder) would
become payable under this Plan by reason of a Change of Control, such amount
shall become payable only if the event constituting a Change of Control would
also constitute a change in ownership or effective control of Company or a
change in the ownership of a substantial portion of the assets of Company within
the meaning of Section 409A.

(c) Coverage Period. “Coverage Period” with respect to an Eligible Executive
shall mean the period (i) beginning (A) upon the public announcement by the
Company of its intent to consummate a Change of Control or Spin-Off if, and only
if, the Chief Executive Officer of the Company and the Chairperson of the
Compensation Committee of the

 

2



--------------------------------------------------------------------------------

Board of Directors has certified that the Eligible Executive’s services with the
Company are no longer required or (B) otherwise upon the consummation of a
Change of Control or Spin-Off and (ii) ending twelve (12) months following the
consummation of such Change of Control or Spin-Off, as applicable.

(d) Disability. “Disability” shall mean a mental or physical disability, illness
or injury, evidenced by medical reports from a duly qualified medical
practitioner, which renders an Eligible Executive unable to perform any one or
more of the essential duties of his or her position after the provision of
reasonable accommodation, if applicable, for a period of greater than ninety
(90) days within a one year period. “Disabled” has a corresponding meaning.

(e) Eligible Executives. “Eligible Executives” shall mean individuals employed
by Company and its subsidiaries in the United States and on a United States
payroll (i) at the level of Senior Vice President (E200) or above, who either
(1) hold one or more of the following positions or their functional equivalents:
Chief Financial Officer, Chief Administrative Officer, Chief Legal Officer,
Chief Information Officer, Chief Marketing Officer, the senior executive
responsible for Human Resources, and each senior executive responsible for one
or more Company reporting segment(s) (as determined with reference to Company’s
financial statements, and including such senior executives responsible for
business units reported under “All Other”, if any), or (2) are designated in
writing by the Chief Executive Officer as being an Eligible Executive, subject
to subsequent review and ratification by the Compensation Committee of the Board
of Directors at its discretion; or (ii) at the level of Vice President (E100) or
above, who report to the Chief Executive Officer and hold the position, or
functional equivalent of, Executive Operations and Strategy. An individual who
becomes an Eligible Executive shall remain an Eligible Executive following a
Spin-Off if such individual remains an employee of an Employer.

(f) Employer. “Employer” shall mean each entity employing or formerly employing
an Eligible Executive, including Company, each present and former subsidiary of
the Company and each successor to Company or present or former subsidiary of
Company.

(g) Good Reason. “Good Reason” shall mean an Eligible Executive’s resignation
from an Employer within ninety (90) days following the occurrence of any of the
following events with respect to such Eligible Executive,:

(i) without Eligible Executive’s express written consent, the significant
reduction of Eligible Executive’s duties, authority, responsibilities, job title
or reporting relationships relative to Eligible Executive’s duties, authority,
responsibilities, job title, or reporting relationships as in effect immediately
prior to such reduction, or the assignment to Eligible Executive of such reduced
duties, authority, responsibilities, job title, or reporting relationships;
however, the occurrence of a Change of Control or Spin-Off shall not, in and of
itself, constitute a material adverse change in Eligible Executive’s position,
duties or responsibilities;

(ii) a material reduction by Employer in the base salary of Eligible Executive
as in effect immediately prior to such reduction;

 

3



--------------------------------------------------------------------------------

(iii) a material reduction by Employer in the kind or level of employee
benefits, including bonuses, to which Eligible Executive was entitled
immediately prior to such reduction with the result that Eligible Executive’s
overall benefits package is significantly reduced;

(iv) the relocation of Eligible Executive’s principal work location to a
facility or a location more than fifty (50) miles from Eligible Executive’s then
present principal work location, without Eligible Executive’s express written
consent; or

(v) the failure of Company or Employer to obtain agreement from any successor
contemplated in Section 6 below to provide the benefits provided for in this
Plan, as it exists as the time of succession.

(h) Separation from Service. “Separation from Service” means a separation from
service (as such term is defined under Treasury Regulations Section 1.409A-1(h),
without regard to any alternate definitions thereunder) with Company, each
present and former subsidiary of Company, and each successor to Company.

(i) Spin-Off. “Spin-Off” shall mean the closing of a transaction that results in
assets of the Company representing at least fifty percent (50%) of the assets or
revenues of one or more of the Company’s operating segments, as reported in the
Company’s annual report pursuant to section 13 or 15(d) of the Securities
Exchange Act of 1934 for the last full fiscal year, being separated from the
Company’s business (i) as a separately held subsidiary that is not wholly owned
by the Company, (ii) through a dividend or other similar distribution to the
Company’s stockholders in one or more transactions in any rolling twelve
calendar month period, or (iii) through a sale, transfer or other disposition.

(j) Termination Date. “Termination Date” shall mean the date of an Eligible
Executive’s Separation from Service.

 

4



--------------------------------------------------------------------------------

3. Eligibility for Severance and Other Benefits. Eligible Executives will
receive the benefits described herein under the following circumstances:

(a) Termination in Connection with a Change of Control or Spin-Off. In the event
of an Eligible Executive’s Separation from Service either by Employer without
Cause or by such Eligible Executive for Good Reason at any time during the
Coverage Period applicable to a Change of Control or Spin-Off, then, conditioned
upon the Eligible Executive’s execution and delivery of a release of claims
against Company, Employer and related parties that releases Company, Employer
and such parties from any claims whatsoever arising from or related to the
Eligible Executive’s employment relationship with Employer, including the
termination of that relationship, in a form reasonably acceptable to Employer
and Eligible Executive, and provided that any statutory revocation period has
expired without release having been revoked on or before the sixtieth (60th) day
following the Termination Date (the “Release Effective Date”), the Eligible
Executive will receive the following:

(i) Eligible Executive’s right, title and entitlement to any and all unvested
stock options, restricted stock units, performance units, or any other
securities or similar incentives that have been granted or issued to Eligible
Executive as of the Termination Date by Company or Employer (A) that are subject
to time-based vesting conditions shall automatically be accelerated in full so
as to become immediately and completely vested, and (B) that are subject to
performance-based vesting conditions with a “target” achievement level shall
automatically be accelerated at 100% of such “target” achievement level so as to
become immediately and completely vested and fully exercisable. Such
acceleration of vesting and exercisability shall be effective upon the later of
the Release Effective Date or the consummation of the Change of Control or
Spin-Off, as applicable. Notwithstanding any other provision in the relevant
equity incentive plan and/or notice of grant and grant agreement to the
contrary, all stock options shall remain fully exercisable for the shorter of
(a) two (2) years from the Termination Date, or (b) the remaining term of the
stock option as provided in the relevant notice of grant and grant agreement. In
all other respects, Eligible Executive’s securities shall continue to be subject
to the terms of the applicable equity incentive plan notice of grant and grant
agreement.

(ii) a lump sum cash payment within ten (10) days following the later of the
Release Effective Date or the consummation of the Change of Control or Spin-Off,
as applicable, in an amount equal to two (2) years’ salary at the Eligible
Executive’s base salary rate as of the Termination Date (without taking into
account any reduction in base salary that could trigger Eligible Executive’s
resignation for Good Reason), less applicable withholding taxes or other
withholding obligations of Employer and less any amounts to which Eligible
Executive is otherwise entitled under any statutory or Employer long or short
term disability plan; and

(iii) if Eligible Executive elects benefits continuation under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) following Separation from
Service, payment of the full monthly cost of such benefits (either directly to
Eligible Executive or to the appropriate carrier or administrator at Employer’s
election) for the lesser of (a) a period of twelve (12) months following the
later of the Termination Date or the consummation of the Change of Control or
Spin-Off, as applicable, or (b) until such time as Eligible Executive becomes
ineligible for continued benefits under COBRA (the period of such payments the
“COBRA Payment Period”), provided that, in the event Employer determines, in its
sole discretion, that the payment of the COBRA premiums pursuant to this
subsection would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Internal Revenue Code of 1986, as amended (the “Code”)
or any statute or regulation of similar effect (including but not limited to the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act), then in lieu of providing the COBRA
premiums, Employer, in its sole discretion, may elect to instead pay such
Eligible Executive on or before the first day of each month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premiums for that month,
subject to applicable tax withholdings (such amount, the “Additional Severance
Payment”), for the remainder of the COBRA payment period. Such Eligible
Executive may, but is not obligated to, use such Additional Severance Payment
toward the cost of COBRA premiums.

 

5



--------------------------------------------------------------------------------

(b) Voluntary Resignation; Termination for Cause. If an Eligible Executive’s
employment terminates by reason of voluntary resignation (which is not for Good
Reason), or if an Eligible Executive is terminated for Cause, then such Eligible
Executive shall not be entitled to receive any benefits under Section 3(a) of
this Plan.

(c) Disability. If an Eligible Executive suffers from a Disability, Employer may
terminate such Eligible Executive’s employment to the extent permitted by law
and, if such Separation from Service occurs within twelve (12) months following
a Change of Control or a Spin-Off, Employer will then pay to that Eligible
Executive the compensation set forth in Section 3(a) of this Plan.

(d) Death. If an Eligible Executive’s employment is terminated due to the death
of such Eligible Executive within twelve (12) months following a Change of
Control or Spin-Off, then the compensation set forth in Section 3(a) of this
Plan will be paid to the former Eligible Executive’s estate.

(e) Application of Section 409A. Payments and benefits that may be provided
pursuant to this Plan are intended to be exempt from treatment as deferred
compensation subject to Section 409A of the Code by reason of the short-term
deferral exception described in Treasury Regulation Section 1.409A-1(b)(4), the
involuntary separation pay plan exception described in Treasury Regulation
Section 1.409A-1(b)(9)(iii), or otherwise. Notwithstanding any inconsistent
provision of this Plan, to the extent Employer determines in good faith that
(a) one or more of the payments or benefits received or to be received by an
Eligible Executive pursuant to this Plan in connection with such Eligible
Executive’s termination of employment would constitute deferred compensation
subject to the rules of Section 409A, and (b) that the Eligible Executive is a
“specified employee” under Section 409A, then only to the extent required to
avoid the Eligible Executive’s incurrence of any additional tax or interest
under Section 409A of the Code, such payment or benefit will be delayed until
the date which is six (6) months after the Eligible Executive’s Separation from
Service. Employer will revise any applicable provisions of this Plan to maintain
to the maximum extent practicable the original intent of the applicable Plan
provisions without violating the provisions of Section 409A of the Code, if
Employer deems such revisions necessary or advisable pursuant to guidance under
Section 409A to avoid the incurrence of any such interest and penalties. Such
revisions shall not result in a reduction of the aggregate amount of payments or
benefits under this Plan.

(f) Termination Not in Connection With a Change of Control or Spin-Off. In the
event an Eligible Executive’s employment terminates for any reason or no reason,
whether on account of Disability, death, or otherwise, on a date that is not
within the Coverage Period with respect to a Change of Control or Spin-Off, then
such Eligible Executive shall not be entitled to receive severance or any other
benefits under Section 3(a) of this Plan.

(g) Coordination with Other Change of Control Benefits, Spin-Off, Severance
Benefits or Debts. If an Eligible Executive is entitled to cash payments,
accelerated vesting of stock options or restricted stock grants, or any other
benefits from Company or Employer following the termination of such Eligible
Executive’s employment during the Coverage Period with respect to a Change of
Control or Spin-Off under any other agreement, plan, policy or law,

 

6



--------------------------------------------------------------------------------

then the benefits received by that Eligible Executive under this Plan shall be
reduced by the benefits received by Eligible Executive from Company or Employer
under such other plans, programs, arrangements, agreements or requirements. If
an Eligible Executive is indebted to Company or Employer at the time of a
termination that would give rise to severance benefits under Section 3(a), the
Company or Employer reserves the right to offset such severance payment under
the Plan by the amount of such indebtedness.

4. At-Will Employment. Subject only to any individual written agreement between
Employer and an Eligible Executive to the contrary, each Eligible Executive’s
employment is and shall continue to be at-will, as defined under applicable law.
If an Eligible Executive’s employment terminates for any reason other than as
specified in Section 3, such Eligible Executive shall not be entitled to any
benefits, damages, awards or compensation under this Plan.

5. Tax Matters. Employer may withhold from any amounts payable under the Plan
such federal, state and local taxes as may be required to be withheld. In the
event that any payment or other benefits provided for in this Plan or otherwise
payable to an Eligible Executive (i) constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), and (ii) become subject to the excise tax imposed by Section 4999 of
the Code (or any corresponding provisions of state tax law), then,
notwithstanding the other provisions of this Plan, such Eligible Executive’s
benefits under Section 3 will not exceed the amount which produces the greatest
after-tax benefit to the Eligible Executive. For purposes of the foregoing, the
greatest after-tax benefit will be determined within thirty (30) days after the
Termination Date, by the Eligible Executive in his/her sole discretion. If no
such determination is made by the Eligible Executive within thirty (30) days of
the Termination Date, then Company or Employer will pay the benefits as provided
in Section 3.

6. Company’s Successors. The Company shall require that any successor to Company
(whether direct or indirect and whether by purchase, merger, consolidation,
liquidation or otherwise) to all or substantially all of Company’s business
and/or assets and any other Employer resulting from a Spin-Off shall agree to
perform in accordance with this Plan in the same manner and to the same extent
as Company would be required to perform such obligations in the absence of a
succession.

7. Exclusive Benefits. Eligible Executives shall not be entitled to any
payments, compensation, benefits or other consideration from Company or
Employer, apart from those identified in Section 3, on account of a termination
during the Coverage Period with respect to a Change of Control or Spin-Off.

 

7



--------------------------------------------------------------------------------

8. Severability, Enforcement. If any provision of this Plan, or the application
thereof to any person, place or circumstance, shall be held by a court of
competent jurisdiction to be invalid, unenforceable or void, the remainder of
this Plan and such provisions as applied to other persons, places and
circumstances shall remain in full force and effect.

9. General.

(a) Notice. Notices and all other communications contemplated by this Plan shall
be in writing and shall be deemed to have been duly given either (i) when
personally delivered or sent by facsimile or (ii) five (5) days after being
mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid. In the case of an Eligible Executive, mailed notices shall be
addressed to him or her at the home address or facsimile number which he or she
most recently communicated to Employer in writing. In the case of Employer,
mailed notices or notices sent by facsimile shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its General
Counsel or Chief Financial Officer.

(b) Amendment. Prior to a Change of Control or Spin-Off, the Company reserves
the right to amend or terminate this Plan upon written notice to Eligible
Executives. Upon a Change of Control or Spin-Off, this Plan will become
non-modifiable without the consent of the affected Eligible Executive(s).

(c) Plan Termination. The Plan shall terminate on December 31, 20164 (the “Plan
Termination Date”), provided that the Plan shall not terminate, and shall
continue in full force and effect and not shall not be terminable by any action
of the Company or a successor in interest to the Company, in the event of the
occurrence of a Change of Control or Spin-Off on or before the Plan Termination
Date.

10. Execution. To record the adoption of the Plan as set forth herein, effective
as of September 1, 2008, JDS Uniphase Corporation has caused its duly authorized
officer to execute the same.

 

JDS Uniphase Corporation By:  

 

Name:  

 

Title:  

 

 

8